UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q/A (Amendment No. 1) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 0-6404 GATEWAY ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, TX77002 (Address of principal executive offices) (713) 336-0844 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes No X As of April 30, 2010, the Issuer had 19,402,853 shares of its common stock outstanding. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PartI  Financial Information Item 1. Financial Statements 4 Consolidated Balance Sheets (Unaudited) as of March 31, 2010 and December 31, 2009 4 Consolidated Statements of Operations (Unaudited) for the three month periods ended March 31,2010 and March 31, 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended March 31, 2010 and March 31, 2009 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4T. Controls and Procedures 20 Part II - Other Information 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Certification of Frederick Pevow Pursuant to Section 302 Certification of Jill Marlatt Pursuant to Section 302 Certification of Frederick Pevow Pursuant to Section 906 Certification of Jill Marlatt Pursuant to Section 906 2 EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 contains restated financial statements correcting an error in the financial statements contained in the Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 as originally filed with the Securities and Exchange Commission (“SEC”) on May 17, 2010. Please see Note 11 to the Consolidated Financial Statements for a description of the accounting error which led to the restatement. As a result of this restatement, we are also amending disclosures which appear in Part I, Item 1 Notes to the Consolidated Financial Statements and Item 4(T) Controls and Procedures. This amended Form 10-Q also contains currently dated certifications pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as Exhibits 31.1, 31.2, 32.1 and 32.2. Also, in response to comments received from the Staff of the SEC, we are (i)providing additional analysis and clarification to the results of operations section included in “Management’s Discussion and Analysis of Results of Operations” and to the notes to the Consolidated Financial Statements therein and (ii) reclassifying certain financial statement items, which have no impact on the financial statements. Except as described above, no other information in the original filing has been updated and this Amendment continues to speak as of the date of the original filing.
